OPINION
By THE COURT:
Submitted on motion of appellee to dismiss the appeal for failure to comply with the provisions of §13459-3 GC, in that appellant failed to file his brief with the transcript.
Notice of appeal was filed on March 13, 1953. The transcript of the docket and journal entries was filed March 17, 1953. On April 24, 1953, counsel for appellant filed a paper designated “brief and assignment of errors.” In fact the document is in no sense a brief, but embraces only the assignments of error.
This Court has many times held that the provision of §13459-3 GC, requiring the briefs and assignments of error to be filed with the transcript is mandatory, and a motion to dismiss the appeal will be sustained for failure to comply with this requirement. See State v. Moore, 84 Oh Ap 91, and City of Dayton v. Swartzel, 88 Oh Ap 512, and cases therein cited.
Motion to dismiss will be sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.